UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 03-4464
JAMES MARION STOCKTON,
              Defendant-Appellant.
                                       
           Appeal from the United States District Court
         for the Western District of Virginia, at Danville.
              Jackson L. Kiser, Senior District Judge.
                           (CR-02-94)

                  Submitted: December 19, 2003

                      Decided: January 28, 2004

  Before WILKINSON, MICHAEL, and MOTZ, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Mark T. Williams, WILLIAMS, MORRISON, LIGHT & MOREAU,
Danville, Virginia, for Appellant. John L. Brownlee, United States
Attorney, R. Andrew Bassford, Assistant United States Attorney,
Roanoke, Virginia, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                     UNITED STATES v. STOCKTON
                               OPINION

PER CURIAM:

   James Marion Stockton appeals from the district court’s judgment
convicting him of two counts of possession of cocaine base with
intent to distribute, one count of possession of a firearm in the further-
ance of narcotics trafficking, and one count of possession of a firearm
as a convicted felon, in violation of 18 U.S.C. §§ 922, 924 (2000),
and 21 U.S.C. § 841 (2000). Finding no error, we affirm.

   Stockton first claims that there is insufficient evidence to demon-
strate that he constructively possessed narcotics. A jury’s verdict
"must be sustained if there is substantial evidence, taking the view
most favorable to the Government, to support it." United States v.
Glasser, 315 U.S. 60, 80 (1942). Possession may either be actual or
constructive. United States v. Rusher, 966 F.2d 868, 878 (4th Cir.
1992). Constructive possession is established if it is shown "that the
[D]efendant exercised, or had the power to exercise, dominion and
control over the item." United States v. Rusher, 966 F.2d 868, 878
(4th Cir. 1992). In both instances at issue here, Stockton was found
in close proximity to the contraband in his own bedroom. He also was
the lone male living in the home, and testimony indicated that recent
purchases of cocaine base from the home were made from a male.
Moreover, on one occasion, Stockton made inculpatory statements
tying himself to a handgun found beside a metal tin containing the
narcotics under his pillow. Given this evidence, we cannot say that
the district court erred in denying Stockton’s motion for judgment of
acquittal.

   Stockton also claims that the district court erred in applying an
enhancement for his status as a career offender under U.S. Sentencing
Guidelines Manual § 4B1.1 (2002). Specifically, he claims that the
court erred in accepting one of the two convictions relied upon by the
Government because the state court order failed to recite a formal
finding of guilt. Because subsequent orders of the state court demon-
strate that Stockton was sentenced for the crime in question, we con-
clude that he was convicted of the crime. Cf. Dickerson v. New
Banner Institute, Inc., 460 U.S. 103, 113-14 (1983) (noting that a
                    UNITED STATES v. STOCKTON                     3
court cannot place one on probation who has not first been found
guilty of a crime).

  Accordingly, we affirm the judgment of the district court. We dis-
pense with oral argument because the facts and legal contentions are
adequately presented in the materials before the court and argument
would not aid the decisional process.

                                                        AFFIRMED